                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Jennifer Ann Jasmaine,        )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:18-cv-00575-MR
                                      )
                 vs.                  )
                                      )
          Gregory Haynes              )
             FNU Judd                 )
           Sherri Copple              )
         Kenneth E. Lassiter          )
           Reuben Young               )
         Kimberly D. Grand,           )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 10, 2020 Order.

                                               August 10, 2020




         Case 3:18-cv-00575-MR Document 38 Filed 08/10/20 Page 1 of 1
